DETAILED ACTION
1.	Claims 1-20 have been presented for examination. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to EP 18382090 filed 02/16/2018.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/3/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Examiner has considered the IDS as to the merits.
Response to Arguments
5.	Applicant's arguments filed 2/3/21 have been fully considered but they are not persuasive. 
	i)	In view of the Terminal Disclaimer filed and approved on 2/3/21 the Double Patenting rejection has been WITHDRAWN.
ii)	Applicants argue that the prior art does not disclose “generating, by the one or more processors, and based on the simulation datasets, a model representative of the network device that predicts, responsive to configuration parameters for the network device, the operating state of the network device when configured with the configuration parameters for the network device.” Applicants conclude that “Rappaport is not concerned with creating a "model" of the infrastructure equipment but with arranging existing "models of infrastructure equipment" to build a site-specific model that reflects deployment of such infrastructure equipment at a particular site or, in other words, within a particular environment. To the contrary, claim 1 specifically recites "generating ... a model representative of the network device that predicts ... the operating state of the network device." However the Examiner notes that Rappaport in at least paragraph 104 notes that the site specific model is in fact generated. Specifically “[0094] Referring once more to FIG. 1, once the appropriate site-specific model of the environment has been specified 101, any desired number of hardware components, communications infrastructure, or equipment can be positioned, configured, and interconnected in the site-specific model 102.  The communications network is site-specifically modeled within the invention by manual or automatic means, whereby the actual physical components used to create the actual physical network are modeled, placed and interconnected graphically, visually, and spatially within the site-specific database model in order to represent their actual true physical placements within the actual physical environment.  This provides a site-specific model of a network of interconnected components within the database model.” This also corresponds to the recited “configuration parameters” of the network device. As such the prior art rejection is MAINTAINED.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	Claims 1-3, 8-11, and 16-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Rappaport et al. U.S. Patent Publication No. 2004/0143428.

Regarding Claim 1: The reference discloses A method of automating model creation in a preconfigured network environment, the method comprising: 
interfacing, by one or more processors, with a network device within the preconfigured network environment to iteratively adapt one or more pre-defined configuration objects of the network device within the preconfigured network environment; (Rappaport. “[0096]… As discussed below, these infrastructure information records provide key interaction between the modeled components that are site-specifically modeled in the asset management system and the actual physical infrastructure equipment that is installed or predicated for use in the actual physical environment.  The infrastructure information is shared between: (A) the CAD application which maintains and runs the site-specific model of the network, and which is also capable of running predictions, collecting measurements from remote locations, optimizing and comparing performance, iterating the hardware or modeled hardware to reach desired specified criteria for the network, as well as tracking cost and maintenance records, (B) the actual network (which is working and may provide measured performance data over time to the CAD application or other hardware components, (C) the network components themselves (which may also run programs that connect with or are part of the CAD application as well as store some or all of the data incorporated at the CAD application running the site-specific model of the network…”)
conducting, by the one or more processors and for each iteration of the adaptation of the one or more pre-defined configuration objects of the network device, a simulation to collect a simulation dataset representative of an operating state of the network device within the preconfigured network environment; and (Rappaport. “[0096]… As discussed below, these infrastructure information records provide key interaction between the modeled components that are site-specifically modeled in the asset management system and the actual physical infrastructure equipment that is installed or predicated for use in the actual physical environment.  The infrastructure information is shared between: (A) the CAD application which maintains and runs the site-specific model of the network, and which is also capable of running predictions, collecting measurements from remote locations, optimizing and comparing performance, iterating the hardware or modeled hardware to reach desired specified criteria for the network, as well as tracking cost and maintenance records, (B) the actual network (which is working and may provide measured performance data over time to the CAD application or other hardware components, (C) the network components themselves (which may also run programs that connect with or are part of the CAD application as well as store some or all of the data incorporated at the CAD application running the site-specific model of the network…”)
generating, by the one or more processors, and based on the simulation datasets, a model representative of the network device that predicts, responsive to configuration parameters for the network device, the operating state of the network device when configured with the configuration parameters for the network device. (Rappaport. “[0096]… As discussed below, these infrastructure information records provide key interaction between the modeled components that are site-specifically modeled in the asset management system and the actual physical infrastructure equipment that is installed or predicated for use in the actual physical environment.  The infrastructure information is shared between: (A) the CAD application which maintains and runs the site-specific model of the network, and which is also capable of running predictions, collecting measurements from remote locations, optimizing and comparing performance”)

Regarding Claim 2: The reference discloses The method of claim 1, further comprising: 
interfacing with the preconfigured network environment to obtain configuration data for the preconfigured network environment; and (Rappaport. “[0096]… As discussed below, these infrastructure information records provide key interaction between the modeled components that are site-specifically modeled in the asset management system and the actual physical infrastructure equipment that is installed or predicated for use in the actual physical environment.  The infrastructure information is shared between: (A) the CAD application which maintains and runs the site-specific model of the network, and which is also capable of running predictions, collecting measurements from remote locations, optimizing and comparing performance, iterating the hardware or modeled hardware to reach desired specified criteria for the network, as well as tracking cost and maintenance records, (B) the actual network (which is working and may provide measured performance data over time to the CAD application or other hardware components, (C) the network components themselves (which may also run programs that connect with or are part of the CAD application as well as store some or all of the data incorporated at the CAD application running the site-specific model of the network…”)
identifying, based on the configuration data for the preconfigured network environment, one or more of the pre-defined configuration objects of the network device capable of being adapted, (Rappaport. “[0096]… As discussed below, these infrastructure information records provide key interaction between the modeled components that are site-specifically modeled in the asset management system and the actual physical infrastructure equipment that is installed or predicated for use in the actual physical environment.  The infrastructure information is shared between: (A) the CAD application which maintains and runs the site-specific model of the network, and which is also capable of running predictions, collecting measurements from remote locations, optimizing and comparing performance, iterating the hardware or modeled hardware to reach desired specified criteria for the network, as well as tracking cost and maintenance records, (B) the actual network (which is working and may provide measured performance data over time to the CAD application or other hardware components, (C) the network components themselves (which may also run programs that connect with or are part of the CAD application as well as store some or all of the data incorporated at the CAD application running the site-specific model of the network…”)
wherein interfacing with the network device comprises interfacing with the network within the preconfigured network environment to iteratively adapt the identified one or more of the pre-defined configuration objects of the network device within the preconfigured network environment. (Rappaport. “[0096]… As discussed below, these infrastructure information records provide key interaction between the modeled components that are site-specifically modeled in the asset management system and the actual physical infrastructure equipment that is installed or predicated for use in the actual physical environment.  The infrastructure information is shared between: (A) the CAD application which maintains and runs the site-specific model of the network, and which is also capable of running predictions, collecting measurements from remote locations, optimizing and comparing performance, iterating the hardware or modeled hardware to reach desired specified criteria for the network, as well as tracking cost and maintenance records, (B) the actual network (which is working and may provide measured performance data over time to the CAD application or other hardware components, (C) the network components themselves (which may also run programs that connect with or are part of the CAD application as well as store some or all of the data incorporated at the CAD application running the site-specific model of the network…”)

Regarding Claim 3: The reference discloses The method of claim 1, wherein interfacing with network device comprises interfacing with the network device to iteratively activate or deactivate one or more of the pre-defined configuration objects of the network device. (Rappaport. “[0153]… Normally passive, when illuminated by a local RF generating reader device, the post-it note receives enough power via RF carrier, and a simple instruction to transmit a part or all of its memory contents over a wireless or infrared link to the reader device.” The device alternates between activated and deactivated.)

Regarding Claim 8: The reference discloses The method of claim 7, 
wherein the feature usage data comprises one or more of the number of peers, the number of groups, the number of route instances, the number of customer edge (CE) devices, the number of CE interfaces, the number of routes, and the type for each of the routes, (Rappaport. “[0143] In FIG. 15b, it is shown that the coaxial cable 1503b has been rerouted to provide a continual connection between transceiver "Csco01" 1502b and antenna 1504b.  In the present invention, this automatic re-routing occurs on the basis of either shortest path (generally a straight line), shortest path avoiding obstacles (e.g., avoiding walls), or least cost.” This reads on the types of routes.) and 
wherein the resource utilization data comprises one or more of the memory usage per routing daemon executed by the network device during each simulation, and the memory usage in the PFE of the network device during each simulation. (Rappaport. “[0095] Associated with at least some of the communication network components (sometimes referred to as infrastructure equipment or hardware) within the database model are infrastructure information, which may be in the form of data records, memory data, files, or text entries which contain the infrastructure information that is uniquely associated with every individual component in space within the modeled environment.”)

Regarding Claims 9-11, and 16: See rejection for claims 1-3, and 8 respectively.

Regarding Claims 17-19: See rejection for claims 1-3 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 

7.	Claim(s) 6-7, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport in view of Ouyang et al. U.S. Patent Publication No. 2015/0288465.

Regarding Claim 6: Rappaport does not explicitly recite The method of claim 1, wherein generating the model comprises performing machine learning with respect to each of the simulation datasets to generate the model.
	However Ouyang recites The method of claim 1, wherein generating the model comprises performing machine learning with respect to each of the simulation datasets to generate the model. (Ouyang. “[0039] As an example, a training set can be a set of data used to discover potentially predictive relationships.  Training sets are used in artificial intelligence, machine learning, genetic programming, intelligent systems, and statistics.  A training set can be implemented to build an analytical model, while a test (or validation) set may be used to validate the analytical model that has been built.  …  In this way, for example, the analytics engine 31 may determine models to evaluate device quality.  The analytics engine 31 can further provide a report describing the evaluated device quality.  The report may include parameters considered in evaluating the device quality together with an indication of the device quality relative to pre-determined (or acceptable) quality levels.  For example, the report may include an indication of whether the quality of the device is above-par, sub-par or on-par relative to pre-determined (or acceptable) quality levels. …For example, when it is determined that the network performance of the mobile station 13a is sub-par then manufacturer of the mobile station 13a may take actions needed to change certain network components of the mobile station 13a during manufacturing or improve quality control for the network components.“)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the “machine learning” of Ouyang for the network modeling of Rappaport in order to “improve quality control for the network components” as per Ouyang [0039].

Regarding Claim 7: The reference discloses The method of claim 1, 
wherein each of the simulation datasets include feature usage data indicative of operating states of the network device relative to the test environment, and resource utilization data indicative of resource utilization within the network device, (Rappaport. “[0036] In addition, various systems and methods are known in the prior art with the regard to the identification of the location of mobile resources or clients currently roaming on a wireless network.”)
wherein the method further comprises identifying associations between the feature usage data of each of the simulation datasets and the corresponding resource utilization data of each of the simulation datasets, and (Rappaport. “[0095] Associated with at least some of the communication network components (sometimes referred to as infrastructure equipment or hardware) within the database model are infrastructure information, which may be in the form of data records, memory data, files, or text entries which contain the infrastructure information that is uniquely associated with every individual component in space within the modeled environment.”)
Rappaport does not explicitly recite the “machine learning” aspect of wherein performing the machine learning comprises performing machine learning with respect to the associations between the feature usage data of each the simulation datasets and the corresponding resource utilization data of each of the simulation datasets.
However Ouyang recites wherein performing the machine learning comprises performing machine learning with respect to the associations between the feature usage data of each the simulation datasets and the corresponding resource utilization data of each of the simulation datasets. (Ouyang. “[0039] As an example, a training set can be a set of data used to discover potentially predictive relationships.  Training sets are used in artificial intelligence, machine learning, genetic programming, intelligent systems, and statistics.  A training set can be implemented to build an analytical model, while a test (or validation) set may be used to validate the analytical model that has been built.  …  In this way, for example, the analytics engine 31 may determine models to evaluate device quality.  The analytics engine 31 can further provide a report describing the evaluated device quality.  The report may include parameters considered in evaluating the device quality together with an indication of the device quality relative to pre-determined (or acceptable) quality levels.  For example, the report may include an indication of whether the quality of the device is above-par, sub-par or on-par relative to pre-determined (or acceptable) quality levels. …For example, when it is determined that the network performance of the mobile station 13a is sub-par then manufacturer of the mobile station 13a may take actions needed to change certain network components of the mobile station 13a during manufacturing or improve quality control for the network components.“)
Ouyang for the network modeling of Rappaport in order to “improve quality control for the network components” as per Ouyang [0039].

Regarding Claims 14-15: See rejection for claims 6-7 respectively.

Regarding Claim 20: See rejection for claim 7.
Allowable Subject Matter
8.	Claims 4-5 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as resolving all intervening issues such as the double patenting rejection above. Reasons for allowance will be held in abeyance pending final recitation of the claims.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10. 	All Claims are rejected.		

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SAA



February 13, 2021
/SAIF A ALHIJA/Primary Examiner, Art Unit 2128